DISMISS; and Opinion Filed October 14, 2013.




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-13-01089-CV

     REYES WRECKER SERVICE AND ROBERTO MONTEMAYOR, Appellants
                                V.
                    THERESA HAMPDEN, Appellee

                    On Appeal from the 68th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-13-02510

                          MEMORANDUM OPINION
                      Before Justices O'Neill, Lang-Miers, and Evans
                                    Opinion Per Curiam
      The Court has before it the parties’ September 25, 2013 agreed motion to dismiss. We

GRANT the motion and DISMISS this appeal. See TEX. R. APP. P. 42.1.



                                                       PER CURIAM



131089F.P05
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

REYES WRECKER SERVICE AND                          On Appeal from the 68th Judicial District
ROBERTO MONTEMAYOR, Appellants                     Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-02510.
No. 05-13-01089-CV        V.                       Opinion delivered Per Curiam. Justices
                                                   O'Neill, Lang-Miers and Evans sitting for
THERESA HAMPDEN, Appellee                          the Court.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 14th day of October, 2013.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             –2–